Citation Nr: 1454491	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-47 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 27, 2014.  


WITNESSES AT HEARING ON APPEAL

The Veteran, her spouse, and M.F.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1992 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manchester, New Hampshire.  

This issue was previously presented to the Board in May 2014, at which time it was remanded for additional development.  It has now been returned to the Board.  

Also perfected for appellate review in May 2014 was the issue of service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  In an October 2014 rating decision, the Veteran was granted service connection for PTSD, effective from July 7, 2008.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Moreover, because the Veteran was awarded a 100 percent schedular rating effective June 27, 2014, the remaining issue on appeal has been recharacterized as noted above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU for the period prior to June 27, 2014.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b).  Rating boards are to refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  In this case, the Veteran has consistently asserted that she has been unemployable for many years prior to June 27, 2014, the effective date of her schedular 100 percent rating.  The RO has not, however, considered or referred the case for extraschedular consideration for the period prior to that date.  

Review of the claims file for the period prior to June 27, 2104, suggests the Veteran's service-connected disabilities, particularly her PTSD, resulted in significant occupational impairment during that time.  In August 2007, she was hospitalized at a private facility for severe psychiatric symptomatology.  At entrance, her Global Assessment of Functioning (GAF) score was 20.  A GAF score of 11-20 is indicative of some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  While she did respond to treatment, her GAF score at discharge was still 45, indicative of severe symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

Also of record is a letter received in May 2014 from a Vet Center counselor who has treated the Veteran since June 2010 to the present.  This counselor stated the Veteran does not have the capacity to work or find gainful employment due to severe PTSD symptomatology.  This and other evidence of record suggests the Veteran's service-connected disabilities result in significant impairment of her employability, and have resulted in such impairment prior to June 27, 2014.  

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director of Compensation for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, this claim must be remanded for such referral.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be reviewed and forwarded to the Director of VA's Compensation Service or Under Secretary for Benefits for consideration of entitlement to a TDIU on an extraschedular basis for the period prior to June 27, 2014, in accordance with 38 C.F.R. § 4.16(b).  

2.  Following the completion of the above, and any other development deemed necessary, the RO/AMC should readjudicate the claim for a TDIU.  If the claim remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

